DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in respond to the applicant’s amendments filed on 11/30/2020. Claims 1 and 9 have been amended. Claims 1-14 are currently pending and have been examined.

Acknowledgement
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.12/617329, filed on 11/12/2009.

Continuation Application
This application is a continuation application of U.S. Patent Application 12/617329 filed on 12/11/2009, now abandoned. This application is also a divisional application of 12/823254 filed on 06/25/2010, now abandoned. See MPEP §201.07. In accordance with MPEP §609.02 A 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See also MPEP §609.02 B2.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on06/17/2016 and 04/13/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “receiving, at the server, a request code from a mobile phone number.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘receive a code from a number’. The Examiner is unaware of numbers providing codes. Applicant has not shown how a mobile phone number could provide a code to a server. 
	Claim 9 recites “receiving, at the server, a request code from an electronic channel.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘receive a code from a channel’. The Examiner is unaware of channels providing codes. Applicant has not shown how an electronic channel could provide a code to a server. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "receiving, at the server, a request code from a mobile phone number through a second channel different from the first channel" on lines 16 and 17. However, in the same claim, on lines 10 and 11 the phrase “determining, for the card and for the PIN, a request code” is recited.  One of ordinary skill in the art would be unclear as to which request code the applicant is referring to. Therefore, there is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "a record comprising the request code” on line 12. However, in the same claim, on line 21, the phrase “a record containing the request code” is recited. One or ordinary skill in the art would be unclear as to which request code the applicant is referring to. Therefore, there is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “receiving, at the server, a request code from a mobile phone number.” 
	Examiner has reviewed the specification and considers that one of ordinary skill in the art would be unsure which method to use in order to ‘receive a code from a number’. The Examiner is unaware of numbers providing codes. Applicant has not 
	Claim 9 recites “receiving, at the server, a request code from an electronic channel.”
	Examiner has reviewed the specification and considers that one of ordinary skill in the art would be unsure which method to use in order to ‘receive a code from a channel’. The Examiner is unaware of channels providing codes. Applicant has not shown how an electronic channel could provide a code to a server. One of ordinary skill in the art would be unsure if the applicant was referring to the user, by the electronic channel, was providing the code or something else. For purposes of compact prosecution, Examiner will consider that the applicant meant to say “receiving, at the server, a request code, by the user, from an electronic channel.”
	Independent claims 9 and 14 recite similar features in method form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to a Method, claims 9-13 are directed to a Method, and claim 14 is directed to a Method. Therefore, claims 1-14 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites:  A method of distributing a card and a preassigned PIN for the card to a user of the card, 
	a mobile phone number being associated with the user and the PIN being necessary for using the card, the method comprising: 
	determining, for the card and for the PIN, a request code and storing, in a server, in a table of records stored on the server, a record comprising the request code, the PIN and the mobile phone number, the request code being specific to the record in the table of records; 
	transmitting the card to the user, and transmitting the request code to the user by a first channel; 
	receiving, at the server, a request code from a mobile phone number through a second channel different from the first channel; 
	searching, at the server in the table of records, for a record containing the request code; 
	comparing, at the server, the mobile phone number from which the request code has been received to the mobile phone number stored in the same record as the request code; and 2Docket No. 7164-0037 Appln. No. 15/185,870 
	in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical, transmitting the PIN contained in the record to the user through an electronic channel.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” and the  ‘Mental Process’ (concepts performed in the human mind to include: observation, evaluation, judgement, and opinion) grouping of abstract ideas. For example, the disclosure establishes the context of setting up a database of ‘request codes, PIN’s, and phone numbers. The ‘entity’ sends out a ‘value’ card in the mail which only contains a ‘request code’ or some identifying factor. The ‘customer’ can call the ‘entity’ and request the PIN by giving the ‘request code’. The entity will use the ‘request code’ and ‘customer’s phone number’ to look up the PIN. If the information provided, matches the records, the ‘entity’ will provide the ‘customer’ with the PIN for the ‘value’ card. 

The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent claims 9 and 14 recite similar features in method form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. server, mobile phone, and electronic channel) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 9 (Method) and claim 14 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘distributing, determining, transmitting, receiving, searching, and comparing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the terms ‘method of distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card, nothing more than using postal mail, the phone system, or other methods of two-step verification. One of reasonable skill in the art would not consider this to be an improvement in the technology of distribution, banking or communication.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 10 further recite “during the step of transmitting the request code to the user by the first channel, sending the card to the user via the first channel together with the request code.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. 
Dependent claims 3, 5, 6, 8, 11 and 13 further recite “both the second channel and the electronic channel are secured channels.” This limitation merely describes normal methods of secure communication used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 11 are patent ineligible.
Dependent claims 4 and 12 further recite “decrypting the personal identification number using the request code as a decryption key, wherein the step of determining includes encrypting the PIN with the request code, the PIN being stored in the table of records as an encrypted PIN, and the step of transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Encrypting and decrypting fall under the category of ‘certain methods of organizing human behavior’ as well as ‘a mental process’ and goes along with methods of communication to keep private information, private. The process of encryption is recited at a high level. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 12 are patent ineligible.
Dependent claim 7 further recites “decrypting the personal identification number using the request code as a decryption key, wherein the step of determining includes encrypting the PIN with the request code, the PIN being stored in the table of records as an encrypted PIN, and the step of transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract 
Dependent claim 10 further recites “wherein the electronic channel is a mobile phone network, and wherein the step of retrieving the electronic communication identity with said request code includes a step of checking a user mobile phone number of a mobile device, and wherein the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user via said mobile phone network..” This limitation further discusses the types of communication methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-14 are patent ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Weber et al (US20080112550) “Weber” and Saito (US20070079135).

Regarding claim 1, Weber teaches: A method of distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card, the method comprising: ([0008] The memory system is configured to store key code information. [0016] The call processor 106 may be in communication with a database 112 that maintains data associated with calling card accounts). 
	Examiner notes that the phrase “pre-assigned PIN” is non-functional descriptive material as it only describes, at least in part, the basis for the distribution of the pre-assigned PIN, however, the basis for the distribution of the pre-assigned PIN is not used to perform any 
Examiner notes that the phrase “distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card…” is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
determining, for the card and for the PIN, a request (key) code ([0027] At step 304, the call processor 106 prompts the user 116 for a key code. At step 306, the user 116 generates a key code using the secure calling card 114 and a PIN associated with the user or user account. As described above, the user 116 may generate the key code by inputting a PIN to the secure calling card 114. The secure calling card 114 then derives a key code from key code information stored therein using the PIN (and possibly additional information). The secure calling card 114 then displays the key code to the user 116 so that the user 116 may transmit the key code to the call processor 106).
	storing, in a server, in a table of records (plurality of key codes) stored on the server, a record comprising the request (key) code, the PIN and [key code information], ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key 
	Examiner notes that, although Weber does not explicitly mention all of the collected data contained within the ‘key code information’, it is apparent from paragraph [0029] that the phone number and [0018] other data are stored within the memory system. It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber with any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities.
	the request code being specific to the record in the table of records ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key codes associated with a PIN of a user. Alternatively, the key code information may be mechanism that allows key codes to be generated responsive to a PIN of a user).
	receiving, at the server, a request code from a mobile phone number through a second channel (VOIP) different from the first channel (PSTN), ([0031] In the present example, a telephone 408 is coupled to the circuit-switched network 402, and a telephone 410 is coupled to the circuit-switched network 406. The telephones 408 and 410 comprise traditional telephones coupled to the PSTN and may be referred to as PSTN telephones. The packet networks 404 are also used to carry telephone calls, such service generally referred to as voice-over-internet-protocol (VoIP). For example, VoIP technology allows users to place telephone calls through the Internet, rather than using the PST)N.
	searching (recovering), at the server in the table of records, for a record containing the request code ([0020] This would assure that the key code changes from time-to-time. In general, the algorithm must be such that the call processing center can recover the user's PIN from the key code or otherwise verify that the entered key code is associated with the user's PIN).
comparing, at the server, the mobile phone number from which the request code has been received to the mobile phone number stored in the same record as the request code; and (Fig. 3, [0029] At step 312, a determination is made whether the user 116 is authorized to make the call….the method 300 proceeds to step 316, where the call processor 106 prompts the user 116 for a telephone number. At step 318, the call processor 106 receives the telephone number and routes the call based on the telephone number. For example, the call processor 106 causes the endpoint 107 to indicate an incoming call. If the incoming call is answered at the endpoint 107, the call processor 106 facilitates a connection between the endpoint 102 and the endpoint 107 through the communication networks 104)
	in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical, transmitting the PIN contained in the record to the user through an electronic channel (Fig. 3, [0027]; [0028], recovery of PIN; [0029] At step 312, a determination is made whether the user 116 is authorized to make the call. If not, the method 300 proceeds to step 314, where the call is rejected. Otherwise, the method 300 proceeds to step 316, where the call processor 106 prompts the user 116 for a telephone number. At step 318, the call processor 106 receives the telephone number and routes the call based on the telephone number).
	Examiner notes that in the event that ‘the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical’, the processor 106 will route the call to the necessary endpoints 102 and 107 for the process of PIN recovery to be completed.
	The limitation which recites “in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical transmitting the PIN contained in the record to the user through an electronic channel”, is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the two mobile phone numbers match.  The broadest See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 

	Weber does not explicitly recite ‘the mobile phone number stored on the server’, Saito from a same or analogous art teaches:
	storing, in a server, in a table of records stored on the server, a record comprising the request (key) code, the PIN and the mobile phone number, ([0033] The hard disk drive in the password issuing server 5 stores therein mobile phone management information 51 containing information data for identifying the mobile phone 3 used by a user, and a password issuing program for issuing a random one-time password. When the password issuing server 5 is accessed by a user via the mobile phone 3 thereof, the one-time password issuing program issues a one-time password, and transmits the one-time password to the mobile phone 3 via the telephone network 7).
	It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber to include storing the mobile phone numbers and mobile phone networks of Saito as any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities would be of value to all parties. Further, the use of a mobile phone network is generally more secure than a standard phone line or postal system.


Regarding claim 2, Weber teaches: The method according to claim 1, further comprising: 	25
	during the step of transmitting the request code to the user by the first channel, sending the card to the user via the first channel together with the request code ([0005] The use of telephone calling cards is well known. For example, a customer may receive a telephone card that authorizes telephone call charges to be charged to the customer's account. Typically, the user has to dial a number associated with the calling card processing service and is prompted to dial-in an account number and a personal identification number (PIN) for authentication and authorization purposes. Once the authorization and authentication step is complete, the caller is prompted to dial the called party's telephone number and charges for the call are charged to the customer's account).

Regarding claim 3, Weber teaches: The method according to claim 2, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described 
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, the communication channels described are secure communication channels.	In regards to claims 11 and 13, method claims 11 and 13 correspond generally to method claim 3, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 4, Weber states: The method according to claim 2, further comprising:
	determining includes encrypting the PIN with the request code the PIN being stored in the table of records as an encrypted PIN ([0020] In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to obtain the key code given an input PIN from the input keypad 204. The algorithm may comprise, for example, a cryptographic function or the like that takes a PIN and produces a fixed length alphanumeric output code as a key code. That is, the PIN is used as a "seed" to generate a key code. The algorithm may account for other inputs (seeds) in combination with the PIN, such as time-of-day, to generate the key code.
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation. 
	transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, the call processor 306 verifies authorization for the call by validating the key code. For example, if the key code was derived from a plurality of key codes associated with the PIN, the call processor 306 may recover a PIN associated with the key code. If the key code was derived from a key code 
	In regards to claim 12, method claim 12 corresponds generally to method claim 4, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, Weber teaches: The method according to claim 4, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described above in the VoIP-to-PSTN call flow. In this manner, a call between two PSTN telephones may be facilitated using the secure calling card 114 and VoIP technology).
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, all of the communication channels described above are secure communication channels.
	In regards to claims 8 and 13, method claims 8 and 13 correspond generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Weber teaches: The method according to claim 1, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for 
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, all of the communication channels described above are secure communication channels.

Regarding claim 7, Weber teaches: The method according to claim 1, further comprising: 
	decrypting the personal identification number using the request code as a decryption key, wherein ([0020] In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to obtain the key code given an input PIN from the input keypad 204. The algorithm may comprise, for example, a cryptographic function or the like that takes a PIN and produces a fixed length alphanumeric output code as a key code. That is, the PIN is used as a "seed" to generate a key code. The algorithm may account for other inputs (seeds) in combination with the PIN, such as time-of-day, to generate the key code.
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation.
	the step of determining includes encrypting the PIN with the request code, the PIN being stored in the table of records as an encrypted PIN, and ([0020] In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to 
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation.
	the step of transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, the call processor 306 verifies authorization for the call by validating the key code. For example, if the key code was derived from a plurality of key codes associated with the PIN, the call processor 306 may recover a PIN associated with the key code. If the key code was derived from a key code algorithm, the call processor 306 may apply the key code to an inverse of the key code algorithm to recover the PIN. In either case, the call processor 306 verifies that the recovered PIN is indeed associated with the user's account).

Regarding claim 10, Weber teaches: The method according to claim 9, wherein 
	the electronic channel is a [voice network], and wherein ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described 
	the step of retrieving the electronic communication identity with said request code includes a step of checking a user [key code information] of a mobile device, and wherein ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key codes associated with a PIN of a user. Alternatively, the key code information may be mechanism that allows key codes to be generated responsive to a PIN of a user).
	Examiner notes that, although Weber does not explicitly mention all of the collected data contained within the ‘key code information’, it is apparent from paragraph [0029] that the phone number and [0018] other data are stored within the memory system. It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber with any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities.
	the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user [via said phone network] ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, the call processor 306 verifies authorization for the call by validating the key code. For example, if the key code was derived from a plurality of key codes associated with the PIN, the call processor 306 may recover a PIN associated with the key code. If the key code was derived from a key code algorithm, the call processor 306 may apply the key code to an inverse of the key code algorithm to recover the PIN. In either case, the call processor 306 verifies that the recovered PIN is indeed associated with the user's account).

	Weber does not explicitly teach ‘mobile phone network’ and ‘storing the mobile telephone number’, however, Saito, from a same or analogous art teaches:
	the electronic channel is a mobile phone network, and wherein ([0033] When the password issuing server 5 is accessed by a user via the mobile phone 3 thereof, the one-time password issuing program issues a one-time password, and transmits the one-time password to the mobile phone 3 via the telephone network 7.	
	Examiner notes that one of ordinary skill in the art, from reading the specification, would understand that the communication between the server and the mobile phone is reasonably considered to be a ‘mobile phone network.’
	the step of retrieving the electronic communication identity with said request code includes a step of checking a user mobile phone number of a mobile device, and wherein ([0033] The hard disk drive in the password issuing server 5 stores therein mobile phone management information 51 containing information data for identifying the mobile phone 3 used by a user, and a password issuing program for issuing a random one-time password. When the password issuing server 5 is accessed by a user via the mobile phone 3 thereof, the one-time password issuing program issues a one-time password, and transmits the one-time password to the mobile phone 3 via the telephone network 7).
	the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user via said mobile phone network ([0051] The password issuing server 5 then sends the one-time password generated in step S112 also to the mobile phone 3 (step S116). In this step, it is preferable that the password issuing server 5 sends the one-time password to the mobile phone 3 using the short message service provided by a mobile phone company via the telephone network 7. This is because the phone number contained in the cookie data can be checked. Alternatively, the same effect can be achieved in the configuration in which the password issuing server 5 is provided with a voice synthesizer to call back to the mobile phone 3 via the telephone network 7 to send a one-time password by means of synthesized voice.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685